Citation Nr: 1211092	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass surgery and myocardial infarction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from July 1966 to December 1966.  Subsequently, he served in the National Guard for many years, retiring in October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in Sioux Falls, South Dakota, which denied service connection for coronary artery disease. 

The Veteran testified at a June 2006 hearing at the RO before a hearing officer.  A transcript of the hearing has been associated with the file.

After remanding this claim in May 2009 for further development, the Board denied it in a March 2010 opinion. 

In August 2011, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision which set aside the Board's March 2010 opinion and remanded the claim for further action in accordance with that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim for CAD, status post coronary artery bypass surgery and myocardial infarction must be remanded for further development in accordance with the Court's August 2011 decision.

In the Court's decision, it was found that the rationale provided in an August 2009 VA medical opinion did not adequately address whether the Veteran's myocardial infarction was incurred in or aggravated during a period of ACDUTRA which was in effect from September 9 to September 20, 1996.  In this regard, in the August 2009 VA examination report, the examiner provided two rationales in support of her finding that the Veteran's myocardial infarction, for which he was hospitalized on September 25, 1996, was not related to his period of ACDUTRA earlier that month.  One of her rationales was that there was no EKG evidence of an earlier onset of the Veteran's myocardial infarction when he was admitted on September 25, 1996.  However, the examiner also noted that not all myocardial infarctions cause EKG changes.  The Court observed that this opinion did not account for the possibility that the Veteran had suffered a heart attack during his period of ACDUTRA which had not caused EKG changes. 

The examiner's second rationale was that laboratory studies conducted on September 25, 1996 did not show evidence that the Veteran's myocardial infarction occurred prior to September 25, 1996.  Specifically, the examiner noted that the Veteran's LDH level of 137 on September 25, 1996 was considered to be normal.  She explained that LDH is an enzyme which starts to increase 6 to 12 hours after the onset of a myocardial infarction, reaches a peak elevation in 24 to 48 hours, and is elevated for a duration of 6 to 8 days.  The examiner concluded that the fact that the Veteran's LDH was normal on admission indicated that the myocardial infarction was less than 6 to 12 hours old at the time.  If the myocardial infarction had occurred prior to this date, the LDH would have been elevated at admission.  The Court noted that based on the examiner's calculations, the Veteran might have experienced a myocardial infarction during his period of ACDUTRA which produced elevated enzyme levels that had subsided to a normal level by the time of his admission on September 25, 1996.  In this regard, the Court observed that, according to the Veteran, the symptoms he experienced during his period of ACDUTRA occurred on a Saturday, and the only Saturday that fell during the period between September 9, 1996 and September 20, 1996 was on September 14, 1996.  As the examiner had indicated that LDH stays elevated for a maximum period of 10 days (i.e. an initial peak period within 48 hours of the myocardial infarction followed by a maximum duration of 8 days of continued elevation), the Veteran's LDH potentially had enough time to become elevated and subside to normal levels between September 14, 1996 and the day of his admission on September 25, 1996.  Thus, the Court found that the examiner's rationale was inadequate as it did not account for this possibility. 

Because the Court found that the examiner's opinion did not adequately address the issue of whether the Veteran's myocardial infarction was incurred in or aggravated by his period of ACDUTRA in September 1996, the Court held that the Board did not provide adequate reasons and bases for its decision in relying on it. 

Accordingly, on remand, a new VA opinion should be obtained addressing the likelihood that the myocardial infarction for which the Veteran was hospitalized on September 25, 1996 was incurred in or aggravated by his period of ACDUTRA from September 9, 1996 to September 20, 1996.  In this regard, the Veteran states that while he was engaged in physical training during the September 1996 period of ACDUTRA, he experienced chest pain, and generally did not feel well.  He reported his symptoms to the officer on duty, who instructed him to rest for a while.  The Veteran did so, and then finished the weekend drill.  He states that in the weeks following this drill he did not feel well, and about two weeks later was hospitalized for a myocardial infarction and bypass surgery.  A June 2006 letter from the officer on duty during the September 1996 weekend drill confirms that the Veteran had been running when he reported that he did not feel well, complaining of chest pressure and pain, nausea, and feeling lightheaded.  The Veteran was instructed to return to quarters and rest, which he did.  After a while, the Veteran stated that he felt well enough to return to duty for the rest of the weekend. 

A June 2006 letter from a fellow service member who was present at the training states that the Veteran experienced shortness of breath and was therefore unable to finish a physical fitness test in September 1996.  

The Veteran's private treatment records reflect that he was seen in the emergency room on September 25, 2006 for chest pain which had started in the afternoon that day.  The records reflect that the Veteran had been well up until then, although as discussed above the Veteran states that he had not felt well for about a couple of weeks since the physical training.  The Veteran's history was negative for a myocardial infarction, stroke, diabetes, hypertension or any other cardiac conditions.  He was admitted to the hospital where he was diagnosed with left main coronary artery disease, status post acute myocardial infarction, and underwent coronary artery bypass surgery.  

After reviewing the claims file and the above discussion, the examiner should opine whether it is at least as likely as not that the Veteran has residuals of a myocardial infarction incurred in or aggravated by his period of ACDUTRA in early September 2006.  In rendering the opinion, the examiner must address the symptoms experienced by the Veteran during his period of ACDUTRA and discuss their relationship, if any, to his hospitalization for a myocardial infarction on September 25, 1996.  To the extent the examiner bases the opinion on the Veteran's EKG or laboratory results, the examiner must account for the possibility noted by the Court in its August 2011 decision, and as discussed above, that, according to the information provided in the August 2009 VA examination report, the Veteran could have experienced a heart attack during his period of ACDUTRA which would not necessarily have produced EKG changes or elevated LDH levels by the time of his admission on September 25, 1996.  A complete rationale must be provided. 

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) should obtain a VA opinion by an examiner with appropriate expertise as to the likelihood that the Veteran has residuals of a myocardial infarction incurred in or aggravated by his period of ACDUTRA in early September 1996.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has residuals of a myocardial infarction incurred in or aggravated by his period of ACDUTRA in early September 1996 or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In rendering the opinion, the examiner must address the symptoms experienced by the Veteran during his period of ACDUTRA, including chest pressure and pain, nausea, and shortness of breath, and discuss their relationship, if any, to the Veteran's hospitalization for a myocardial infarction on September 25, 1996.  It should be noted that the Veteran presented to the emergency room that day with symptoms of chest pain.

To the extent the examiner bases the opinion on the Veteran's EKG or laboratory results, the examiner must account for the possibility noted by the Court in its August 2011 decision (discussed above) that, according to the information provided in the August 2009 VA examination report, the Veteran could have experienced a heart attack during his period of ACDUTRA which would not necessarily have produced EKG changes or elevated LDH levels by the time of his admission on September 25, 1996.  A complete rationale must be provided. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


